C. A. 5th Cir. Certiorari granted limited to the following questions: "1. Whether the application for, or receipt of, disability insurance benefits under the Social Security Act, 42 U. S. C. § 423, creates a rebuttable presqmption that the applicant or recipient is judicially estopped from asserting that she is a *809`qualified individual with a disability' under the Americans with Disabilities Act of 1990 (ADA), 42 U. S. 0. § 12101 et seq. 2. If it does not create such a presumption, what weight, if any, should be given to the application for, or receipt of, disability insurance benefits when a person asserts she is a `qualified individual with a disability' under the ADA?"